Citation Nr: 9926385	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-02 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for torticollis of the neck 
and left shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1986 to January 
1997.  

This matter arises from an October 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDING OF FACT

There is no competent medical evidence that the veteran 
currently suffers from torticollis of the neck and shoulder.  


CONCLUSION OF LAW

The veteran's claim for service connection for torticollis of 
the neck and shoulder, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptomatology 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (1998).  The law also provides that 
service connection may be 

granted for any disease or injury diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (1998).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464 (1997); Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1995) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown throughout the medical evidence.  See Epps, supra.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate the service incurrence.  See Caluza v. Brown, 6 
Vet. App. 489, 507 (1995); Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that, alternatively, a claim may 
be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 

either in service or during an applicable presumption period, 
and that the veteran still has such a condition. See Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  That evidence 
must be medical unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
If the chronicity provision does not apply (i.e., if a 
chronic disorder is not noted in service), a claim may still 
be well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
during any applicable presumption period, continuity of 
symptomatology is determined thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology."  Savage, supra.  

The veteran's service medical records show that he was 
treated for torticollis of the neck and left shoulder in 
April 1991.  At that time he reported experiencing pain on 
motion of his neck and upper extremities, and was diagnosed 
with acute torticollis.  He was also shown to experience 
muscle spasms in his trapezius muscles.  The veteran's 
service medical records also show that he was discharged for 
medical reasons after having suffered from aseptic meningitis 
during his active service.  However, acute torticollis was 
not mentioned in his discharge physical examination report, 
and there is no indication that he suffered from this 
disorder following his completion of physical therapy in 
early May 1991.  

In April 1997, the veteran underwent a VA general medical 
examination in which he indicated that he had experienced 
orthopedic problems.  No specific findings were made with 
respect to his neck or left shoulder, but his diagnoses 
included residual of an injury to the left shoulder.  At the 
time of the examination, the veteran indicated that he was 
pain free, but reported that in certain positions he would 
get some numbness and tingling in the left arm and hand.  On 
examination, his neck did not show any soreness, tenderness, 
spasm, nor swelling or deformity.  The veteran had full range 
of motion.  Neurologically he was intact.  No joint 
abnormality was shown on X-ray examination of the shoulders.  

The Board has evaluated the evidence as discussed above, and 
concludes that the 

veteran has not submitted a well-grounded claim for service 
connection for torticollis of the neck and left shoulder.  
His service medical records do show that he suffered from 
this disorder in April 1991, but also show that he was 
largely recovered by early May 1991.  At that time, he was 
discharged from physical therapy and was pronounced fit for 
duty.  There is no indication in the record of any recurrence 
or residual symptoms attributable to his torticollis of the 
neck and left shoulder.  

Moreover, the report of the April 1997 rating examination 
failed to disclose that the veteran had any symptomatology 
that was associated with torticollis of the neck and left 
shoulder.  The veteran reported that he experienced some 
numbness and tingling in the left arm and hand when he 
assumed certain positions.  However, on examination he was 
shown to be asymptomatic.  Based on the foregoing, the Board 
must conclude that the veteran has not presented medical 
evidence that he has a current disability with respect to any 
torticollis of the neck and left shoulder.  

In addition, lay statements by the veteran that he suffers 
from torticollis of the neck and left shoulder do not 
constitute medical evidence.  As a lay person, lacking in 
medical training and expertise, the veteran is not competent 
to address an issue requiring an expert medical opinion, to 
include medical diagnoses or opinions of medical etiology.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 492, 494-95 (1992).  Accordingly, the veteran's 
claim must be denied.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for torticollis of the neck and left shoulder.  
The Board has not been made aware of any additional evidence 
which is available which could serve to well ground the 
veteran's claim.  As the duty to assist is not triggered here 
by a well-grounded claim, the Board finds that the VA has no 
obligation to further develop the veteran's claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, supra; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).  The Board also views its discussion as 
sufficient to inform the veteran of the evidence necessary to 
complete a well-grounded claim for service connection for 
torticollis of the neck and left shoulder.  See Robinette, 10 
Vet. App. at 73.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for torticollis of the neck and shoulder 
is denied.  



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

